Exhibit 10.18

 

CONFIDENTIAL TREATMENT REQUESTED

 

WAFER MANUFACTURING AGREEMENT

 

Introduction

 

This Wafer Manufacturing Agreement (this “Agreement”) is entered into by and
between California Micro Devices Corporation, a corporation formed under the
laws of, and with a place of business and office in, California USA (“CAMD”),
and SANYO Electric Co., Ltd. Semiconductor Company, a corporation formed under
the laws of, and with a place of business and an office in, Japan (“SANYO”)
effective upon the later of the dates (the “Effective Date”) it is signed by a
representative of each party under Authorized Signatures below .

 

Intention

 

  A. CAMD markets and sells worldwide semiconductors which it designs and makes
in Milpitas California and Tempe Arizona using proprietary processes.

 

  B. SANYO manufactures semiconductors for internal use and third parties with
its plants located in Japan.

 

  C. CAMD intends to subcontract manufacturing of some of its products to SANYO.

 

  D. SANYO is willing to accept such subcontracting manufacturing, including but
not limited to products using **.

 

Agreement

 

Based upon the facts and premises in the intention above, which are hereby
conclusively presumed to be true and correct, and the mutual promises below,
CAMD and SANYO (each a “Party” and collectively the “Parties”) hereby agree as
follows:

 

1. Capacity, Forecasts, and Orders

 

  (a) Long-Term Capacity

 

Every December and June, officers of SANYO and CAMD will schedule a meeting to
discuss, in the case of SANYO, its current allocated capacity and its forecast
for such capacity for the next ** months and, in the case of CAMD, its current
development plans and demand forecasts for the next ** months. The Parties will
work together and SANYO shall reserve capacity for CAMD which is adequate to
cover a mutually agreed upon forecast or, if no forecast is mutually agreed to,
to cover future orders being at the same level as orders during the prior **
months (or during the term of this Agreement, if shorter), excluding from such
calculation the first three months of this Agreement while orders are ramping
up.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (b) Short-Term Forecasts

 

By the 20th of the month, CAMD will supply SANYO with a non-binding forecast of
its demand for wafer starts during the following three months. The quantity
variation in the short term forecast shall be ** for the 1st, 2nd and 3rd month,
respectively. SANYO will respond within the following four (4) business days as
to whether it has the capacity to meet such forecast. If SANYO responds that it
has adequate capacity, then it will reserve such capacity for CAMD.

 

  (c) Purchase Orders

 

On each Monday, CAMD will place a purchase order for wafer starts covering wafer
starts for the following week. The order quantity is defined in the 1st month of
the forecast in item 1.b. SANYO shall accept each CAMD order which is consistent
with the short-term forecast to the extent SANYO had responded that it had
adequate capacity. Wafers for CAMD would be started only when SANYO receives the
purchase order in writing from CAMD. The average lead time of wafer material is
** weeks. SANYO shall hold one month wafer material in stock and CAMD shall be
responsible to consume or to purchase the wafer material which Sanyo had
arranged for CAMD products based on the short term forecast which is
approximately 3 months worth.

 

Purchase orders issued by CAMD shall reference this Agreement. The terms and
conditions of this Agreement shall exclusively govern the purchase and supply of
wafers hereunder and shall override any conflicting, amending and/or additional
terms contained in any pricing agreement, CAMD purchase order, CAMD acceptance
documents or SANYO’s acknowledgement documents. No variation or addition to the
terms and conditions contained in this Agreement shall be binding unless agreed
in writing between the authorized representatives of the parties.

 

CAMD’s purchase order shall contain the CAMD product code, SANYO product code if
different, quantity of wafers required, start dates for such wafers, wafer unit
price, a statement as to whether unprobed or probed wafers are required and
other purchase requirements.

 

POs to be issued to SANYO Semiconductor Corporation, 2010 North First St. Suite
500 San Jose, CA 95131 by e-mail or FAX.

 

  (d) Cycle Time

 

SANYO will report weekly to CAMD on the wafer starts during the prior week. If
SANYO is more than five (5) business days late in starting any wafer, then SANYO
will immediately notify CAMD and make the utmost efforts to recover such delay
and if SANYO is more than ten (10) business days late in starting any order,
then SANYO will

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

immediately notify CAMD who may elect to cancel or reschedule the order. SANYO
will make an effort to keep wafer fabrication cycle time not to exceed ** per
photomask layer, plus ** for wafer installation and ** for wafer delivery from
the fab to the SANYO warehouse, except that cycle time in engineering lots will
be ** per mask. Thus, if a CAMD product has four photomask layers, then the
calculated Fab cycle time will be no more than ** days for production lots and
** days for an engineering lot. The backlap and backgold processes as options
are excluded from the ** cycle time estimate. If there are any technological
issues that SANYO has to resolve with CAMD, that time will not be included in
calculating the cycle time. Mask generation will take two (2) working days for
1st mask, and thereafter one-half (0.5) working days respectively from the time
the data base from CAMD is received by SANYO. Thus, if a CAMD product has four
photomask layers then the mask set will be generated in 3 and one-half (3.5)
days.

 

  (e) Terms and Conditions

 

The terms and conditions specified in this Agreement shall govern each order and
acceptance. As further described in Section 1c above, any pre-printed terms and
conditions shall be ignored. Only those terms on the front of a purchase or
sales order governing matters such as quantity, price, wafer start date, and
packing and shipping instructions shall be binding on the parties.

 

  (f) Lot size

 

CAMD shall try to use 50 and 48 non-engineering wafers per lot for ** and **
wafers respectively. SANYO reserves the right to levy additional charges if
wafer lot sizes are less than the lot size in which case SANYO would propose
such additional charges in its order acknowledgement/acceptance for CAMD to
accept or reject.

 

2. Pricing

 

  (a) Price Determination.

 

The prices for products to be manufactured by SANYO will be determined by the
methodology contained in Exhibit A, which presumes a die sort yield of at least
**. SANYO and CAMD agree that these prices shall be fixed until **. Thereafter,
it is anticipated that the parties will meet during December and set and fix
prices for the following year pursuant to Section 2c. CAMD orders may include
both ** inch and ** inch wafers.

 

All prices and payments and charges will be in US dollars. All prices include
all taxes, export duties, and other charges imposed by Japan and any local
governments in Japan but exclude all taxes, import duties, and other charges
imposed by the United States of America (“USA”) and any local governments in the
USA.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (b) Future Products.

 

Whenever CAMD wishes SANYO to manufacture a new product with a new process
technology the parties shall agree upon the pricing for such product and how
long such price shall be fixed. Pricing for new products made with the existing
process technologies will be determined per Exhibit A based upon the wafer cost
and the number of layers.

 

  (c) Price Adjustments

 

In the Section 2a pricing meetings the parties shall agree whether to adjust the
price upward or downwards.

 

It is anticipated that the parties will agree upon prices that yield reasonable
profit to SANYO and yet result in as low a price as possible to CAMD so that
CAMD and its products are competitive in the market which will result in more
demand for CAMD and SANYO. SANYO agrees to provide CAMD with pricing and
turnaround time consistent with that provided to its most favored customers. If
the parties cannot agree on prices, then the current prices shall remain in
effect for another ** months or else the parties will attempt to retain a
mediator to assist them to reach agreement.

 

  (d) Yield Improvement

 

The parties agree to work together to improve yield to above **. SANYO will
provide product and process engineering support and CAMD will assist as
requested. In order to improve the yield, CAMD shall measure the product
delivered by SANYO and report the measurement result to SANYO within one month
from such delivery.

 

  (e) Engineering / Pilot / Qualification Lot Fee

 

The lot size of Engineering / Pilot / Qualification lot shall be no less than 12
wafers per lot. The wafer price for this purpose shall be ** surcharge on the
production wafer price indicated in Exhibit A.

 

  (f) Hot Lot Service Fee

 

If a CAMD order requires cycle time acceleration, then SANYO may impose an
expediting surcharge of up to fifty percent (50%). SANYO would propose any such
surcharges in its order acknowledgement/acceptance for CAMD to accept or reject.

 

3. Testing, Shipping, and Acceptance

 

  (a) Testing by SANYO

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

SANYO will manufacture wafers to conform with the CAMD-specified acceptance
criteria. SANYO will inspect and test all wafers prior to their shipment to CAMD
using the tests specified in the acceptance criteria These tests, which should
be agreed upon by the parties before such wafers go into production, will be
tests of the electrical parameters by determining whether three out of five PCM
sites on the wafer pass the specifications set by CAMD and if visual defects
will make wafers not yield as specified. If more than one-half of the wafers in
any lot fail the test, then SANYO will reject the entire lot and inform CAMD and
await instructions for disposition. SANYO will also reject any individual wafer
which fails the test as SANYO will ship only wafers which meet the acceptance
criteria, unless CAMD waives such obligation in writing

 

  (b) Effect of Acceptance Test Failure

 

If SANYO discovers that the wafers do not meet any one of the acceptance
criteria, SANYO shall as soon as reasonably possible effect the rectification or
replacement of the wafers. Provided, however, if CAMD decides that the wafers
are or may be acceptable after consultation with SANYO, then SANYO may ship such
wafers to CAMD in a package with an express statement of CAMD’s acceptance or
conditional acceptance. CAMD might request partial shipment to verify if
material is acceptable. In the event that CAMD requests SANYO to ship wafers
that have failed the acceptance criteria, then the parties shall agree upon
pricing of such wafers to take into account the yield of good die from the
wafers once such yield is determined by CAMD.

 

  (c) Shipping, Invoicing, and Payment Terms.

 

Wafers that have passed the Section 3a tests will be shipped to CAMD, in such
packing as specified by CAMD, using Emery worldwide. SANYO will notify CAMD of
such shipment no later than one (1) business day after such shipment. SANYO may
make partial shipments. The minimum quantity of wafers for shipment is 1 Lot .
The delivery term is FCA Emery at the Narita airport, meaning that CAMD will be
responsible for any freight, insurance, and non-SANYO handling charges
associated with the shipment of wafers as well as taxes, import duties, and
other charges imposed by the USA as provided in Section 2a. All shipments will
be accompanied by written documentation showing the test results. SANYO shall
invoice CAMD on or after the date of shipment and CAMD will pay SANYO in US
dollars by wire transfer within ** days to an account specified by SANYO. CAMD
shall bear any bank charges outside Japan. Sanyo and CAMD will work out a
process so that CAMD pays the freight and insurance charges of Emery but Sanyo
handles the interaction with Emery at Narita.

 

  (d) Acceptance and Warranty

 

(i) CAMD Acceptance

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

CAMD will have fourteen (14) days after receipt of the shipment from SANYO to
notify SANYO of any discrepancies in quantity and mix of wafers received from
SANYO. CAMD will have one month from the delivery date of the wafers to perform
acceptance testing on the wafers based on wafer sort. CAMD may reject any wafer
that exhibits die per wafer yields of less than **. The rejected wafer should be
returned to SANYO within five (5) working days of completion of CAMD’s
acceptance testing, or of the expiration of such one-month period if sooner, for
confirmation.

 

(ii) Limited Warranty

 

For a period of ** from their delivery to CAMD, SANYO warrants all wafers, and
the resulting die cut from such wafers, to be free of manufacture defects and to
conform with the manufacture specifications. Thus, CAMD will have remedies for
the wafers, or the die resulting from the wafers being cut and mounted or
packaged, being defective or non-conforming for one year from the delivery date
of the wafers due to reliability issues.

 

(iii) Rejection and Warranty Limitations

 

SANYO shall have no liability and shall not be obliged to accept the return of
wafers after the relevant period of **, as the case may be as described in items
3.d.i and 3.d.ii . In addition, SANYO shall be under no liability for defects in
the wafers caused by persons other than SANYO, including, static discharge,
abnormal working conditions, accident, willful damage, abuse, misuse, neglect,
improper installation, repair or alteration by persons other than SANYO,
improper testing and/or improper storage and/or improper handling or use
contrary to any instructions issued by SANYO which are in keeping with generally
accepted industry practices. Further, SANYO shall be under no liability for any
parts or materials it has not manufactured.

 

(iv) Duties as to Defective Wafers

 

SANYO shall have the discretion to decide whether or not to conduct failure
analysis on the wafers returned by CAMD, and if such failure analysis is
conducted, SANYO will, at CAMD’s request, provide CAMD with copies of the
results of such analysis. Unless SANYO’s failure analysis determines that the
defects are due to causes specified in Section 3diii above and CAMD concurs,
then CAMD may at its option elect for either a full credit (or refund if the
Agreement has been terminated) for the purchase price paid for such wafers, or
SANYO’s replacement of the defective wafers returned to SANYO. If CAMD elects
for the replacement of defective wafers, the manufacture of such wafers shall
have high priority on SANYO’s production schedule.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(v) Sole Warranty For Defects

 

THE FOREGOING STATES SANYO’S ENTIRE LIABILITY, WHETHER IN CONTRACT OR IN TORT
FOR DEFECTS IN WAFERS. THE EXPRESS TERMS OF THIS AGREEMENT ARE IN LIEU OF ALL
WARRANTIES, CONDITIONS, TERMS, UNDERTAKINGS, AND OBLIGATIONS RELATING TO
DEFECTIVE PRODUCTS IMPLIED BY STATUTE, COMMON LAW, CUSTOM, TRADE USAGE, COURSE
OF DEALING OR OTHERWISE, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED TO THE
FULLEST EXTENT PERMITTED BY LAW AND SANYO SPECIFICALLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

  (e) Component Vendors

 

CAMD shall qualify the supplier of wafers to SANYO and the suppliers of major
equipment and chemicals. Thereafter, such suppliers may not be changed without
ninety (90) days prior notice so that CAMD may qualify the proposed new
supplier.

 

(f) Production Halts

 

CAMD may at any time request SANYO to halt the manufacture of wafers still
in-process and SANYO shall effect such production stoppage. The manufacture of
Wafers shall remain on hold pending written directions from CAMD provided, that,
such pending period shall not exceed two (2) months if the problem is related to
CAMD; otherwise, the two-month limitation does not apply.

 

If CAMD decides to cancel its order for wafers after SANYO has begun to process
the raw wafers, or, if the problem is related to CAMD, the manufacturing pending
period exceeds two months from its halt, CAMD shall pay to SANYO a cancellation
fee based on the formula set out in Exhibit C.

 

SANYO shall re-start the manufacture of Wafers within a reasonable time after
receipt of CAMD’s written request, subject to CAMD’s agreement to bear all
expenses incurred by SANYO in production stoppage and re-start. SANYO will make
no commitments of yield, reliability and conformance with the acceptance
criteria in respect of wafers stopped in-process (a) more than one time
regardless of the number of days of stoppage, or (b) if the stoppage lasts for
more than 30 days.

 

  (g) No Indirect Damages

 

Except for breaches of Section 4, neither Party will be liable for
consequential, incidental, punitive, or other indirect damages, including
without limitation lost profits,

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

under any legal theory, whether contract, tort, or otherwise, even if such Party
is aware of the possibility of such damages.

 

4. Know-How Transfer and Intellectual Property

 

  (a) Know-How Transfer

 

CAMD will transfer to SANYO the necessary know-how and information for SANYO to
run CAMD’s processes and make CAMD products and the necessary reticles or masks
to make CAMD’s products, with responsibility as per Exhibit B. Should SANYO
damage a reticle or masks, then SANYO shall replace such reticle or masks at its
expense with CAMD’s assistance as required. All such information is agreed to be
proprietary to CAMD and shall be treated as Confidential Information regardless
of its labeling. Other information of the parties, including information
acquired by CAMD during its visit to SANYO’s manufacturing site in order to
transfer its know how to SANYO, shall be deemed Confidential Information if so
labeled if disclosed in writing or, if disclosed orally, is said to be
confidential at the time and a follow-up writing describing such information and
its confidentiality is provided within thirty (30) days of disclosure. SANYO
agrees not to use CAMD Confidential Information in connection with making
semiconductors for any person other than CAMD without CAMD’s express written
consent. CAMD agrees not to use SANYO Confidential Information except to
facilitate having its products made by SANYO without SANYO’s express written
consent. The parties agree maintain each other’s Confidential Information in
confidence using the same degree of care they use for their own confidential
information, but in no event less than reasonable care. In these regards, the
parties agree not to disclose such Confidential Information except to employees
and independent contractors with a need to know who have written agreements
requiring them to retain such information in confidence and not to use such
information other than for the party’s authorized purpose. The foregoing shall
not apply to information which otherwise would be treated as Confidential
Information (1) if such information is or becomes publicly available other than
through acts of the receiving party, (2) is rightfully disclosed to the
receiving party by a third party without restriction on use or disclosure or (3)
is previously known by the receiving party and the receiving party so
communicates to the disclosing party within thirty (30) days of its receipt of
such information. Each party agrees that the other party would be irreparably
damaged by the improper disclosure or prohibited use of such party’s
Confidential Information and therefore consents to an arbitrator or court under
Section 8g having the authority to enjoin or prohibit each party from making or
continuing such improper disclosure or prohibited use.

 

  (b) Intellectual Property

 

To the extent that the CAMD products or process are covered by patents,
copyrights, mask works, or other intellectual property, CAMD grants to SANYO the

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

personal and non-transferable non-exclusive license under such intellectual
property to manufacture semiconductors for sale only to CAMD. To the extent that
SANYO makes any inventions or comes up with ideas which are improvements to
CAMD’s products or processes, SANYO agrees to promptly disclose such inventions
and ideas to CAMD and CAMD is hereby granted a non-exclusive license, with right
to grant sublicenses, to use such inventions and ideas to design, make, have
made, use, and sell semiconductors. CAMD may register any patents, copyrights,
mask works, or other intellectual property rights pertaining to CAMD products or
processes (excluding the intellectual property rights pertaining to SANYO
processes) anywhere in the world, including the US and Japan, and SANYO shall
cooperate as reasonably requested by CAMD and shall not make any such
registrations absent the prior written consent of CAMD.

 

CAMD shall defend SANYO against any thirty party claim that CAMD’s product
design and process specification infringes any intellectual property right of a
third party, and SANYO shall defend CAMD against any third party claim that
SANYO’s manufacturing process infringes any intellectual property of a third
party, with the defending party to also pay the amount of any settlement,
arbitration award, or judgment. The amount that the defending party incurs for
indemnification hereunder shall not exceed the sum of the costs of defense plus
the total amount of sales price of the infringing or alleged infringing Wafers
supplied by SANYO to CAMD hereunder. The Party seeking indemnification (i) shall
promptly notify the indemnifying party of any such claim, but in any event prior
to indemnifying party being harmed by such delay, (ii) shall tender the
exclusive right to defend and settle such claim to the indemnifying party, but
may participate in such defense or settlement at its expense with counsel of its
choice, and (iii) shall cooperate at the expense and request of the indemnifying
party in such defense or settlement.

 

5. Term and Termination

 

This Agreement shall have a term commencing on the Effective Date. Beginning on
January 1, 2007, this Agreement may be terminated by either party for
convenience upon at least eighteen (18) months prior notice. Thus, this
Agreement shall have a term of at least five years, unless terminated for cause.

 

This Agreement may be terminated upon notice for cause by SANYO if CAMD is in
breach of an obligation to pay for products, other than due to products for
which there are bona fide disputes on acceptance, yield, or quality, and such
breach has lasted for thirty (30) days after SANYO notified CAMD of such breach.
Otherwise, either Party may terminate this Agreement for cause upon notice if
the other Party has breached a material provision of this Agreement and not
cured such breach within the following ninety (90) days. Any notice of
termination for failure to cure a breach must be given within sixty (60) days of
the end of the cure period or else a new notice of breach must be given. If this
Agreement is terminated other than by CAMD for cause, then CAMD shall be
financially responsible for

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

any unused materials purchased by SANYO for the exclusive use in CAMD products
if such material was originally purchased in support of CAMD’s demand forecast
covering the upcoming three (3) months; provided, however, that SANYO will
process such materials into wafers if requested by CAMD as though this Agreement
remained in effect.

 

6. CAMD Personnel On-Site

 

CAMD may have one or more representatives on site at SANYO to visit the fab and
test facilities and conduct quality monitoring and environmental monitoring, or
if SANYO requires assist with the technology transfer; each such representative
may if he or she wishes witness the testing of the wafers. SANYO will provide to
such representatives, or to CAMD in California if there is no on-site
representative, process and electrical test yield results; current process
specifications and conformity to specifications; calibration schedules and logs
for equipment; environmental monitor information for air, gases, and water;
documentation of operator qualification and training; documentation of
traceability through CAMD’s operation; CAMD process verifications information;
and major trouble reports to CAMD.

 

7. Choice of Law

 

This Agreement shall be governed by and construed under the laws of California,
excluding that body of law governing choice of law, without regard to the United
Nations Convention on Contracts for the International Sale of Goods, the
application of which is hereby disclaimed.

 

8. Miscellaneous

 

  (a) Language

 

This Agreement has been made in English language and all documents and
communications between the Parties hereto shall be in English language.

 

  (b) Survival

 

All terms and conditions of Sections 3d, 3g, 4, 5, 7, and 8 shall survive any
termination or expiration of this Agreement.

 

  (c) Entire Agreement

 

The terms and conditions contained in this Agreement and its exhibits constitute
the entire agreement between the Parties with respect of its subject matter and
shall supersede any and all prior communications, representations, agreements
and/or understandings, either oral or written, between the Parties with respect
to such subject matter. No agreement or understanding varying or extending the
terms and conditions

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

contained in this Agreement and its exhibits shall be binding upon either Party
hereto unless made in writing and signed by duly authorized representatives of
the Parties.

 

  (d) Interpretation

 

If any provision of this Agreement is held invalid, illegal or unenforceable
under a given circumstance, such provision will be reformed only to the extent
necessary and in such a manner to effect the original intention of the parties
under such circumstance; such provision to continue to apply unreformed under
other circumstances and all remaining provisions continue unchanged in full
force and effect. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any of its provisions.
This Agreement shall be construed as though it was prepared by both Parties.

 

  (e) Waiver

 

Any failure by either Party to strictly enforce any provision of this Agreement
will not operate as a waiver of that provision or any subsequent default or
breach of the same or a different kind. Waiver of any breach of any provision of
the Agreement must be in writing signed by an officer of the Party affected and
such waiver shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision.

 

  (f) Notices

 

Notices under this Agreement must be in writing and will be deemed given when
delivered personally, when sent by email or facsimile (with confirmation of
receipt), or when sent by international courier service (with fees prepaid and
confirmation of receipt requested). Notices will be addressed to the Parties at
the addresses appearing below under Authorized Signatures, but each party may
change the address by written notice in accordance with this Section 8f.

 

  (g) Dispute Resolution

 

The Parties shall exercise all commercially reasonable efforts to settle between
themselves in an amicable way any dispute which may arise out of or in
connection with this Agreement. Should a dispute nonetheless arise, the Parties
desire to avoid the burdens and delay that often accompany traditional
litigation to the maximum extent possible and, therefore, agree that any
dispute, controversy or claim concerning or relating to this agreement (a
“Dispute”), shall be resolved in the following manner:

 

(i)    Negotiations

 

The Parties shall use all reasonable efforts to resolve the Dispute through
direct discussions. The senior management of each party commits itself to
respond

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

promptly to any such Dispute. Within twenty (20) days of written notice that
there is a Dispute, the Parties shall meet in Japan, California or some other
location mutually agreeable to the Parties or confer by telephone in an effort
to reach an amicable settlement and to explore alternative means to resolve the
Dispute expeditiously (e.g., mediation).

 

(ii) Arbitration

 

If the Dispute, has not been resolved as a result of the procedure in subsection
(i) above or otherwise within forty (40) days of the initial written notice that
there is a Dispute (or such additional time to which the Parties may agree), the
Parties shall attempt to agree on a process and procedure so that the Dispute
shall be resolved by final and binding arbitration instead litigation, including
the identity of the arbitrator(s), the place and rules of arbitration, and rules
of discovery. If the Parties are unable to so agree within twenty (20) days, the
Dispute shall be resolved by arbitration brought by either Party, which
arbitration shall take place in Tokyo, Japan if arbitration is brought by CAMD
and which arbitration shall take place in San Jose, California if arbitration is
brought by SANYO. The arbitration shall be in accordance with the arbitration
rules of the International Centre for Dispute Resolution. The number of
arbitrators shall be three (3), with each party choosing an arbitrator in
accordance with the applicable arbitration rules and with such two arbitrators
choosing the third arbitrator Any arbitration will be in English.

 

The award of such arbitration shall be final and binding on the Parties hereto
and shall not be subject to appeal to any court, and may be entered in the court
of competent jurisdiction for execution forthwith The arbitrators shall
circulate a preliminary award containing preliminary findings of fact and
conclusions of law to the Parties for comment for thirty (30) days before
issuing the final award, which also shall contain findings of fact and
conclusions of law. Notwithstanding the forgoing provisions under this Section
8g, either Party may seek interim measures, including without limitation,
injunctions, at any court having a competent jurisdiction.

 

(iii) Injunctive or Equitable Relief

 

Notwithstanding any of the foregoing, either Party may request immediate
injunctive and/or equitable relief either from a court of competent jurisdiction
located in Santa Clara County, California in order to protect its rights or
property, including without limitation for breach of the confidentiality
obligations, use restrictions, and scope of license limitations under Section 4.

 

  (h) Assignment

 

Neither Party shall transfer or assign this Agreement, or any of its rights or
obligations under this Agreement, without the other Party’s prior written
consent except

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

that (a) each Party shall have the right to transfer or assign this Agreement,
or any of its rights or obligations under this Agreement, without such consent
to any person or entity acquiring all or substantially all of the assets or
stock or such Party, whether by merger or otherwise and (b) each Party shall
have the right to extend its rights or obligations to a majority-owned
subsidiary of such Party, including in the case of SANYO, Niiigata SANYO
Electronics Co., Ltd., provided that such Party remains responsible for its
subsidiary’s actions or omissions to act. Any attempted assignment in violation
of this Section 8h will be void. This Agreement will be binding upon, and inure
to the benefit of, the Parties and their respective successors and permitted
assigns.

 

  (i) Facsimile and Counterpart Signatures

 

This Agreement may be executed by facsimile and in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 

Authorized Signatures

 

In order to bind the Parties to this Manufacturing Agreement, their duly
authorized representatives have signed their names below on the dates indicated.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

SANYO Electric Co., Ltd.

Semiconductor Company

  

California Micro Devices Corporation

By:

 

 

--------------------------------------------------------------------------------

  

By:

  

 

--------------------------------------------------------------------------------

Title:

 

President of SANYO Semiconductor

--------------------------------------------------------------------------------

  

Title:

  

 

--------------------------------------------------------------------------------

Date Executed:                                   
                                                                 

  

Date Executed:                                   
                                                            

Address:  

  

Address  :

1-1-1, Sakata, Oizumi-Machi,

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Ora-Gun, Gunma 370-0596, Japan

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Fax Number: 0276-61-9500                                      
                      

  

Fax Number:                                    
                                                               

Email Address: tana004136@sanyo.co.jp                                         

  

Email Address:                                   
                                                            

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit A

 

Pricing

 

Process Type

  Wafer size   Layers   US Dollars   Comments

Zener Process

  **   4   **    

Zener Process

  **   4   **   Discount price on select Products.

Zener Process

  **   4   **    

Production wafer cost to be: (1) Additional cost for Epi, if required, as
mutually agreed on a product by product basis. (2) Zener (** inch wafer) cost
per layer (including non-epi substrate)= ** US Dollars, in some cases the cost
per layer (including non-epi substrate) is = ** US Dollars. (3) **umCMOS (**
inch wafer) cost per layer is = ** US Dollars. (4) Backlap on ** and ** wafers=
** US Dollars/wafer. (5) Back Gold only (** inch wafer) = ** US Dollars/wafer.
(6) Back Gold only (** inch wafer) = ** US Dollars/wafer. (7) Mask Costs:

a) Zener Process = ** US Dollars/layer.

b) 0.** um CMOS Process = ** US Dollars/layer.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit B

 

Process/Product Transfer

 

Task

   New Process    New Product    Responsible

Transfer Process Documentation

   X    NA    CAMD

Study Process and Highlight Differences

   X    NA    SANYO

Resolve Differences

   X    NA    CAMD/SANYO

Document Process Flow

   X    NA    SANYO

Select Product vehicle

   X    X    CAMD

Transfer Reticle Database

   X    X    CAMD

Generate Reticles

   X    X    SANYO

Start Lots

   X    X    SANYO

Characterize Lots

   X    X    CAMD

Reliability Studies

   X    NA    CAMD

Turn on Production

   X    X    CAMD/SANYO

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit C

 

Cancellation Fee

 

The cancellation fee payable by CAMD upon cancellation of delivery of each wafer
in a purchase order pursuant to Section 3e will be calculated as follows:

 

CF = [(CS divided by TS) x (P—R)] + R

 

Note: CF equals P when the calculation result exceeds P.

 

where

 

  ‘CF’ means the cancellation fee payable by CAMD.

 

  ‘CS’ means the number of completed manufacturing steps as at the date of
cancellation.

 

  ‘TS’ means the total number of manufacturing steps required to produce the
wafers had there not been any cancellation.

 

  ‘P’ refers to the purchase price of the wafer as set out in the applicable
CAMD purchase order as accepted by SANYO.

 

  ‘R’ refers to the raw wafer cost incurred by SANYO.

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT AND THE CONFIDENTIAL PORTION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.